DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 4-6, claims 6-10 in the reply filed on 11/30/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, applicant should clarify the structure and/or arrangement of the plurality of winding pillars relative to the plurality of magnetic shunt elements intended by “the plurality of magnetic shunt elements disposed on the first plate and aligned with the plurality of winding pillars.”  Claims 7-10 inherit the defect of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 8-10, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. [US 2003/0198067 A1.]
Regarding claims 6 and 9-10, Sun et al. discloses a transformer [figures 3-5B], comprising:
- a first plate [160] and a second plate [figure 4B];
- a plurality of winding pillars [440] disposed on the first plate, wherein the plurality of winding pillars is directly connected with the second plate [figure 4B];
- a primary winding and a secondary winding wound around the plurality of winding pillars [figure 5A-5B], wherein the primary winding is split into a plurality of parts wound around the plurality of winding pillars respectively, and the secondary winding is split into a plurality of parts wound around the plurality of winding pillars respectively [figure 5A]; and
- a plurality of magnetic shunt elements [412, 413, 414, 415] disposed on the first plate and aligned with the plurality of winding pillars respectively, wherein there is a gap [figure 4B] between the magnetic shunt element and the second plate, and a leakage inductance of the leakage transformer is determined by the gaps.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Hirayama [US 4,327,348.]
Sun et al. discloses the instant claimed invention except for the specific leakage inductance.
Hirayama discloses a variable leakage transformer [figure 9] including a plurality gap inserts [10a, 10b] for adjusting magnetic flux/field and/or leakage flux/inductance of the transformer.
It would have been obvious at the time the invention was made to use the gap design of Hirayama in Sun et al. for the purpose of improving magnetic flux/field and leakage flux or inductances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837